Munson, J.
(concurring specially) — I have signed the opinion in this case because I believe it correctly applies the law. However, in all deference to the present state of the law, indigency is not a fair criteria for determination of appointment of counsel in criminal cases. The administration of criminal justice would be better served if any accused person, desiring to utilize the services of legal counsel, paid at public expense, was allowed to do so. If such person did not want to avail himself of that service, he is then free to utilize his own resources. Counsel, appointed by the court, should not perform those services gratuitously. The legislative branch should appropriate monies for the payment of those services as they presently do for representation of indigents.
Those cases of questionable indigency are infrequent. However, the time spent in determining the issue of indi-gency, and a review of that determination, is disproportionate to the cost savings which would result if the issue of indigency was eliminated.
Petition for rehearing denied December 16, 1974.